t c summary opinion united_states tax_court blaney h howle iii and polly t howle petitioners v commissioner of internal revenue respondent docket no 6702-00s filed date blaney h howle iii and polly t howle pro sese amy dyar seals for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether respondent subjected petitioners to multiple audits for their taxable_year in violation of sec_7605 and whether respondent determined petitioners’ federal_income_tax correctly background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioners resided in florence south carolina at the time their petition was filed with the court petitioners are husband and wife petitioner blaney h howle iii mr howle turned on date and petitioner polly t howle mrs howle turned on date mr howle has been retired on disability from railroad employment since the age of in mr howle received tier railroad retirement benefits of dollar_figure and mrs howle received tier railroad retirement benefits of dollar_figure mr howle also received dollar_figure in tier railroad retirement benefits and dollar_figure in supplemental annuity benefits mr howle’s employee contributions toward tier benefits total dollar_figure in mrs howle received dollar_figure in tier railroad retirement benefits mrs howle has no employee contributions to recover petitioners reported their dollar_figure of tier railroad retirement benefits and supplemental annuity benefits as social_security_benefits and the dollar_figure of tier railroad retirement benefits as the taxable_amount on their joint form_1040 u s individual_income_tax_return return petitioners made a dollar_figure math error in adding their itemized_deductions on their schedule a itemized_deductions the internal_revenue_service irs corrected this math error and as a result petitioners received a refund of dollar_figure for rather than the dollar_figure they claimed for a refund on their return by letter dated date mr howle asked the irs to explain how social_security and railroad retirement benefits are taxed the irs responded by letter dated date with corrected copies of petitioners’ form_1040 schedule d capital_gains_and_losses and social_security_benefits worksheet the irs determined petitioners’ tax_liability based on dollar_figure of tier railroad retirement benefits received and adjustments to petitioners’ tax computations using maximum capital_gains rates as a result petitioners received an additional refund for of dollar_figure however the irs did not account for the tier railroad retirement and supplemental annuity benefits received by petitioners q4e- by notice dated date september notice the irs proposed to change petitioners’ return to include unreported pension income the proposed changes appear to have been brought about by review of petitioners’ return and the information returns submitted to the irs by the railroad retirement board petitioners disagreed with the proposed changes set forth and the irs realized that the proposed changes failed to include dollar_figure of the taxable tier railroad retirement benefits by letter dated date the irs acknowledged that the changes proposed in its september notice were incorrect and proposed revised changes to petitioners’ return december proposed changes the december proposed changes are the basis for the statutory_notice_of_deficiency issued petitioners on date discussion since railroad retirees have been taxed on two categories of benefits see railroad retirement solvency act of publaw_98_76 97_stat_411 tier benefits are taxed in the same manner as social_security_benefits under the provisions of sec_86 see sec_86 tier benefits are taxed in the same manner as pension benefits provided under an employer plan that meets the requirements of sec_401 see sec_72 - - petitioners challenge the validity of respondent’s notice_of_deficiency claiming that they have been subjected to multiple audits for their tax_year although they concede that their railroad retirement benefits are taxable they challenge respondent’s calculations there is no express limit on the number of examinations that may be pursued by the irs for the same taxable_year see 103_tc_441 sec_7605 however protects taxpayers from repetitive investigations undertaken by the irs as a means of harassment see 84_tc_1349 61_tc_693 it provides no taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary sec_7605 in petitioners’ case respondent has not violated either of the two prohibitions contained in sec_7605 petitioners have not been subjected to an unnecessary examination or investigation nor have their books_and_records been reexamined without written notice thereof nothing in the record suggests that petitioners were subjected to an unnecessary examination sec_7605 was not meant to restrict the scope of respondent's legitimate effort to protect the revenue see 379_us_48 collins v commissioner supra it is not to be read so liberally as to defeat the powers granted to the irs to examine the correctness of taxpayers’ returns see 313_f2d_79 9th cir petitioners did not include any of their tier railroad retirement benefits in the gross_income reported on their return and they incorrectly included all of their tier benefits they now acknowledge that percent of their tier benefits are includable in gross_income and they do not dispute that their tier benefits are taxable in the same manner as pension benefits petitioners do not suggest that the irs properly accounted for these items in its previous adjustments to their return therefore respondent did not subject petitioners to an unnecessary examination further nothing in the record suggests that respondent ever examined or inspected petitioners’ books of account the irs first corrected a mathematical error made by petitioners on their return in response to petitioners’ request for assistance the irs then attempted to provide petitioners with a completed form_1040 calculating their income_tax_liability it appears that the irs realized that the return it had completed was incorrect when it matched petitioners’ return with information returns received from the railroad retirement board based on this review the irs sent a notice proposing changes to petitioners’ return after petitioners objected to the proposed changes the irs recognized it had failed to include dollar_figure of the dollar_figure petitioners now acknowledge is the portion of their tier benefit which is includable in their gross_income the irs corrected this error and sent petitioners a new notice of proposed changes the irs’ reconsideration of petitioners’ tax_return and accompanying schedules does not constitute an inspection of their books of account see curtis v commissioner supra pincite 66_tc_1084 affd 592_f2d_1259 5th cir likewise respondent’s comparison of petitioners’ return with the information returns of a third party does not constitute an inspection of petitioners’ books of account see digby v commissioner supra pincite there is no evidence that petitioners’ books of account were ever examined much less that they were examined for a second time without the notice required by sec_7605 thus respondent has not violated sec_7605 we now turn to respondent’s computation of petitioners’ income_tax_liability petitioners have conceded that dollar_figure percent of their tier_1_railroad_retirement_benefit is includable in their gross_income petitioners do not dispute that their tier and supplemental annuity benefits are --- - taxable however they have challenged the amount of the deficiency determined by respondent therefore an examination of the taxable_amount of petitioners’ tier and supplemental annuity benefits is necessary tier railroad retirement benefits are treated for tax purposes as provided under an employer plan that meets the requirements of sec_401 see sec_72 sec_402 provides that such benefits are subject_to tax to the extent provided in sec_72 which relates to annuities sec_72 generally requires any amount_received_as_an_annuity to be included in gross_income sec_72 however allows taxpayers to exclude the benefits which represent a return of their own investment in their employer’s plan the method for recovery_of investment provided for in sec_72 b excludes from gross_income the amount of any monthly annuity_payment that does not exceed the amount obtained by dividing the taxpayer’s contribution to the plan by the number of anticipated payments sec_1_72-15 income_tax regs provides that sec_72 does not apply to any amount received as an accident or health benefit the pension benefits petitioners received as a result of petitioner’s disability are accident or health benefits within the meaning of sec_1_72-15 income_tax regs see sec_1 a income_tax regs if a plan provides that any portion of - an accident or health benefit is attributable to the contributions of the employee then that portion of the benefit is excludable from gross_income under sec_104 see sec_1_72-15 income_tax regs if however the plan does not expressly provide that the accident or health benefits are to be provided with employee contributions and the portion of employee contributions to be used for such purpose it will be presumed that none of the employee contributions is used to provide such benefits see sec_1_72-15 income_tax regs absent disability no railroad retirement benefits are paid until the employee reaches age or is at least years old and has completed years_of_service see railroad retirement act of publaw_93_445 88_stat_1312 currently codified pincite u s c sec a petitioners have not presented any evidence regarding mr howle’s length of service we thus conclude that mr howle was not eligible for retirement until he turned on date and that the railroad retirement benefits petitioners received in were on account of disability until such date we have found no provision in the railroad retirement act expressly stating that disability benefits are to be provided with employee contributions see u s c therefore all of the tier benefits received by petitioners through date are to be included in gross_income - petitioners however are entitled to exclude from gross_income the portion of mr howle’s benefits received in november and december that is attributable to his contributions mr howle’s total employee contributions are dollar_figure the number of anticipated monthly payments is see sec_72 b thus petitioners may exclude dollar_figure dollar_figure divided by and multiplied by of their tier benefits see id because mrs howle had no employee contributions all of her tier benefits are taxable no part of an employee’s contribution is allocable to a supplemental annuity see sec_72 thus the dollar_figure mr howle received as a supplemental annuity benefit is fully includable in petitioners’ gross_income in view of the discrepancies among respondent’s computations of petitioners’ income for we direct that a computation under rule be made reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
